DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/29/2022 in response to the Pre-Interview First Office Action mailed 05/03/2022 has been entered.  
	Claims 1-20 are currently pending in U.S. Patent Application No. 17/071,940 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks with respect to reference LaFayette (US 11,113,880) have been considered and determined persuasive however moot in view of corresponding disclosure of Cooper (6,118,456) and Geisner et al. (US 2012/0206452) (newly cited) teaching/suggesting that re-use of object/asset ‘data sets’ 308/318/320 and level of detail information 310/311 as disclosed in e.g. [0100-0102] and [0135].  See e.g. Geisner [0135] “hub computer system 12 or another display device system 8 may have already generated and stored a model representing a partial occlusion interface or a conforming occlusion interface and also the image data for rendering the occlusion interface for the same real object and virtual object at a level of detail. Particularly for occlusions with stationary real objects, an occlusion data set may store the model generated of a partial occlusion interface or a conforming occlusion interface at a certain level of detail, and the hub computer system 12 can retrieve the stored model and send it over a network to the display device system 8 having the same occlusion in its field of view at a depth position suitable for the level of detail. The display device system 8 can translate, rotate and scale the occlusion data for its perspective. The hub computing system 12 may also retrieve image data for the occlusion interface from another display device system and perform scaling, rotating or translation of the image data for the perspective of the display device system 8 as needed and send the modified image data to the display device system 8 which is in a format ready for processing by the image generation unit 120. The sharing of occlusion and image data can also make a more detailed level comply with the processing efficiency criteria”, [0101] “Occlusion level of detail criteria 310 and occlusion level of detail rules 311 are also stored for use by the occlusion engine in determining how to model a partial occlusion interface or a conforming occlusion interface. Occlusion data may be shared like object identification data and position data with a pre-generated map or as data useful for generating a 3D map”, and [0102] “As subsequent display devices encounter the same occlusion, they can download generated occlusion interfaces for different levels of detail instead of regenerating them. For example, for a level of detail based on being within a depth distance range and a user perspective angular range to an object, the previously generated model of a partial occlusion interface may be re-used. Such saved occlusion data may be particularly useful for stationary real objects in an environment like a building”.  Geisner suggests the manner in which a sharing/re-use of said data set information serves to reduce computational/time costs particularly useful for instances wherein e.g. more than one system/devices are viewing/rendering a shared virtual space.  Accordingly, references of record when reasonably combined teach/suggest all elements of amended independent claims 1, 10 and 19.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.
	Examiner acknowledges Applicant’s remarks regarding the filing of a terminal disclaimer, if necessary, for the purposes of overcoming any Double Patenting rejection(s) to the claims in view of co-pending application 17/500,902 in addition to US 11,170,523.  Claims of reference fail to explicitly recite the subject matter/limitations of the foregoing amendment(s), however may be similarly modified in view of Cooper (US 6,118,456) and Geisner et al. (US 2012/0206452), as presented in the art-based rejection(s)/rationale that follow.  Double Patenting rejections as previously presented have been concisely reproduced below for clarity purposes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of co-pending Application No. 17/500,902.  This is a provisional double patenting rejection because the claims of reference have not in fact been patented (Notice of Allowance mailed 05/04/2022 – however no assigned Patent Number/Issue Date presently).  Claims 1-20 are additionally rejected (non-provisional) on the grounds of nonstatutory double patenting as being unpatentable over the claims of US 11,170,523.  As identified in the remarks section above, claims of reference comprise at least those ‘obtaining’ and screen coverage, depth information, and asset detail level ‘determin[ation]’ limitations previously presented.  Claims of reference fail to explicitly recite those amended limitations of claim(s) 1/10/19, and claim 3, however may be modified in view of references of record as presented in the art-based rejection(s) below – such that the instant claims stand rejected under Obviousness type (provisional and non-provisional) Non-Statutory Double Patenting.  Motivation/rationale as identified therein, in the modification of Cooper (US 6,118,456), similarly applies to the modification of corresponding claims of reference.


	Claim Objections	
	Claim 3 is objected to because of the following informalities:  
Claim 3 may lack intended/desired language e.g. ‘further comprising’ or ‘wherein the method further comprises:’ between ‘The method of claim 1,’ and ‘rendering ...’.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,118,456) in view of Geisner et al. (US 2012/0206452).

As to claim 1, Cooper teaches/suggests a computer-implemented method performed by one or more digital processors for multi-angle screen coverage analysis (col 1 lines 50-65 “detail elision techniques establish a hierarchy of objects within a field of view, each with a number of levels of detail (corresponding to the number of polygons that have to be rendered, for example). Some objects are rendered at higher levels of detail than other objects, thus further reducing processing requirements. Heuristics are employed to determine which object should be rendered at what level of detail, for example, rendering apparently closer or larger objects at higher levels of detail than objects that are far away or which occupy less screen area. Such heuristics are designed to reduce the number of polygons associated with the object that need to be rendered without substantially reducing image quality”), the method comprising:
obtaining at least one image, wherein the at least one image is a computer graphics generated image, and wherein the at least one image comprises at least one target object (image data/frames as obtained from server 10 and to be rendered by rendering program in interactive 3-D graphical display system 18 in conjunction with client 12, Fig. 4 S2 object determination within the scene/frame, Fig. 3A);
determining screen coverage information for the at least one target object (col 8 lines 1-25 “The Screen Area Value indicates the area occupied by the object within the entire scene, and thus its visual impact on the scene. There are two steps to calculating this Value. First, the number of pixels that the bounding box of the object occupies is calculated, then this number is converted to a percentage of the total screen area that the object occupies”, col 6 lines 40-50 additionally disclosing the manner in which visibility culling serves to reduce computational costs);
determining depth information for the at least one target object, wherein the depth information comprises a distance between the at least one target object and at least one camera (col 7 line 55 “The Distance Value represents the straight line distance in Cartesian space between the instantaneous position of the hypothetical viewer V (Vx, Vy, Vz) and the object O”);
determining an asset detail level for the at least one target object based on the screen coverage information and the depth information (col 7 lines 1-55 “Object assessment function 22 determines the Importance of each visible object by calculating and summing together a series of n Value/Weight pairs for the object. These pairs consist of a component that is instantaneously calculated for the object (the Value) and a corresponding scaling factor (the Weight) that determines how important the corresponding Value is to the overall Importance. ... In one example of the invention, the n Values that are calculated, weighted, and summed together for each object are Distance, Screen Area, Message, Focal Point, Movement, and Frames Ignored. Each of these will be explained in more detail below” in view of the manner in which rendering is performed on the basis of that finally determined object Importance, col 11 lines 45-60 “object data is requested in stages, with each stage permitting the object to be rendered with greater detail. Accordingly, if the object's relative importance and number of frames that it has been visible are greater than other objects in the scene, it will have object data transmitted to the client so that it is capable of being rendered more accurately than other objects in the scene”, col 2 line 25);
Cooper further suggests generating an asset data set associated with the at least one target object (Fig. 2 Object data table 28, object data col 4 lines 40-60), wherein the asset data set comprises a model of the at least one target object, the depth information, and the asset detail level (col 4 lines 40-60 “which data includes the bounding box geometry for each object (as described in more detail below), the position of the object within the 3-D virtual environment, and the amount of data associated with the object that is needed to fully render the object”, col 7 line 50 “the n Values that are calculated, weighted, and summed together for each object are Distance, Screen Area, Message, Focal Point, Movement, and Frames Ignored”);
storing the asset data set in a database for subsequent reuse of the asset data set in a visual production (stored and transmitted between subcomponents of client 12 (housing 22), server 10, and system 18, in view of individual storage mediums therein be they persistent or otherwise, and object data selectively accessed/updated in an update cycle e.g. col 11 lines 5-25).
retrieving the asset data set from the database (Fig. 5 S36 Request data for object, col 5 lines 5-10, col 6 lines 25-40, col 7 lines 16-27); and
rendering the at least one target object based on the asset data set (col 4, line 60 “Object assessment function 22 also monitors the contents of object data table 28 to determine which objects need more data to be rendered accurately”, col 5 lines 5-10 “The received object data is stored in object data table 28, where it is made available to a rendering program in interactive 3-D graphical display system 18”, col 6 lines 1-5, lines 25-35 “When the scene updates, in response to a user commanded change in viewpoint for example, all objects currently queued for receiving data are reprioritized with the goal that the most important objects in the scene for the current viewpoint are most accurately rendered”).
	Cooper suggests the manner in which storing and subsequent retrieval of asset/object data set enables a selective updating and retrieval of information as required for rendering e.g. a changing view position, while reducing visual latency by prioritizing/limiting retrieval to select objects/assets identified as having a data deficit.
	Geisner further evidences the obvious nature of a virtual environment rendering system/method comprising storing an asset data set in a database for subsequent reuse (‘data sets’ 308/318/320 in conjunction with ‘level of detail’ information 310/311, wherein ‘screen coverage information’ impacting an asset detail/level of detail corresponds to that disclosed ‘display size or position with respect to a point of gaze’, [0135] “hub computer system 12 or another display device system 8 may have already generated and stored a model representing a partial occlusion interface or a conforming occlusion interface and also the image data for rendering the occlusion interface for the same real object and virtual object at a level of detail. Particularly for occlusions with stationary real objects, an occlusion data set may store the model generated of a partial occlusion interface or a conforming occlusion interface at a certain level of detail, and the hub computer system 12 can retrieve the stored model and send it over a network to the display device system 8 having the same occlusion in its field of view at a depth position suitable for the level of detail. The display device system 8 can translate, rotate and scale the occlusion data for its perspective. The hub computing system 12 may also retrieve image data for the occlusion interface from another display device system and perform scaling, rotating or translation of the image data for the perspective of the display device system 8 as needed and send the modified image data to the display device system 8 which is in a format ready for processing by the image generation unit 120. The sharing of occlusion and image data can also make a more detailed level comply with the processing efficiency criteria”, [0101] “Occlusion level of detail criteria 310 and occlusion level of detail rules 311 are also stored for use by the occlusion engine in determining how to model a partial occlusion interface or a conforming occlusion interface. Occlusion data may be shared like object identification data and position data with a pre-generated map or as data useful for generating a 3D map”, and [0102] “As subsequent display devices encounter the same occlusion, they can download generated occlusion interfaces for different levels of detail instead of regenerating them. For example, for a level of detail based on being within a depth distance range and a user perspective angular range to an object, the previously generated model of a partial occlusion interface may be re-used. Such saved occlusion data may be particularly useful for stationary real objects in an environment like a building”).  Geisner further suggests the manner in which a sharing/re-use of said data set information serves to reduce computational/time costs particularly useful for instances wherein e.g. more than one system/devices are viewing/rendering a shared virtual space – analogous to a situation characterized by a plurality of viewpoints in Cooper with overlapping fields of view, and one or more objects/assets therein are characterized by a consistent/unchanging level of detail. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Cooper to comprise storing and retrieving an asset data set in a database for subsequent reuse of the asset data set in a later occurring rendering, as taught/suggested by Geisner, the motivation as similarly taught/suggested therein that such a storage/retrieval may improve computational efficiency by eliminating costs associated with a re-calculation of otherwise redundantly determined/minimally changing object/asset information between viewpoints.

As to claim 3, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper teaches/suggests the method further comprising rendering the at least one target object at one or more of different distances or angles in different frames of the visual production (Fig. 3A, rendering object(s) between viewpoint changes (i.e. changing hypothetical viewer V/angle 44, FOV/scene 40), col 3 lines 1-13, col 4 lines 40-60; regarding Double Patenting rationale see disclosure in col 3 of Cooper related to need/desire for changing user viewpoint positions).

As to claim 4, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper further teaches/suggests the method wherein the screen coverage information is based on a percentage of a screen that is covered by the at least one target object (col 8 line 21 Screen Area equation).

As to claim 5, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper further teaches/suggests the method wherein the screen coverage information is based on an absolute portion of a screen that is covered by the at least one target object (Focal Point Value col 8 lines 23-40 and center screen considerations therein).

As to claim 6, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper further teaches/suggests the method wherein the at least one image comprises a plurality of objects (Fig. 3A), wherein the plurality of objects comprises the at least one target object, and wherein the depth information for the at least one target object is based on at least one other object of the plurality of objects (each of said objects distinguished in S2 and ranked via importance, Object list 20, Fig. 5 S36 and S38 reiterated for each object).

As to claim 7, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper further teaches/suggests the method further comprising providing the asset detail level to one or more users (provided to the user associated with client device 12, col 6 lines 25-30 “When the scene updates, in response to a user commanded change in viewpoint for example, all objects currently queued for receiving data are reprioritized with the goal that the most important objects in the scene for the current viewpoint are most accurately rendered”, col 3 line 5, col 4 line 15, line 52).

As to claim 8, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper further teaches/suggests the method wherein in the asset detail level comprises an amount of image detail (number of polygons to be rendered in view of determined Importance, col 1 lines 50-60; col 2 lines 35-45 “Put another way, reducing latency for important objects causes the overall visual richness of the scene to appear to improve quicker than just elevating their level of detail over less important objects”).

As to claim 10, this claim is the apparatus claim corresponding to the method of claim 1 and is rejected accordingly.

As to claim 11, Cooper in view of Geisner teaches/suggests the apparatus of claim 10.
Cooper further teaches/suggests the apparatus wherein the at least one target object is at least partially visible in the at least one image (Fig. 3A, partially occluded table in view of flower vase positioned thereon, in further view of interpretations wherein a fully visible object is also ‘at least partially visible’).

As to claim 12, Cooper in view of Geisner teaches/suggests the apparatus of claim 10.
Cooper further teaches/suggests the apparatus wherein the at least one target object is fully visible in the at least one image (Fig. 3A).

As to claims 13-17, these claims are the apparatus claims corresponding to method claims 4-8 respectively, and are rejected accordingly.

As to claim 19, this claim is the non-transitory CRM claim corresponding to the method of claim 1/apparatus of claim 10 and is rejected accordingly.

As to claim 20, this claim is the non-transitory CRM claim corresponding to apparatus claim 12 and is rejected accordingly.


2.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,118,456) in view of Geisner et al. (US 2012/0206452) and Garbut et al. (US 2019/0192970).

	As to claim 9, Cooper in view of Geisner teaches/suggests the method of claim 1.
Cooper fails to explicitly disclose the method wherein the asset detail level comprises an image resolution.  Cooper does disclose in col 7 lines 20-30 embodiments wherein different objects may have sufficient data already transmitted client side to enable rendering with high resolution, as distinguished from those having only their primitive representations transmitted, in addition to ‘Message Value’ as an application/object specific factor that may elevate a finally determined object importance.  In other words, the importance/level of detail data of Cooper is explicitly disclosed as being based at least in part on unique application specific factor(s) modifiable to consider for example, whether a high resolution rendering is enabled.
	Garbut teaches/suggests an asset detail level comprising an image resolution, e.g. level of detail data that comprises/defines a correspondence between a rendering distance and an asset resolution (metadata [0033] “A second ID is optionally used to identify a higher resolution version of the objects, e.g., the second ID acts as a pointer to the higher resolution version. The game engine can advantageously use the higher resolution version of the element to swap out for the basic element in certain situations, such as during cut scenes or when the asset is close to the camera”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Cooper in view of Geisner such that the asset detail level comprises an image/asset resolution as taught/suggested by Cooper and Garbut, the motivation as similarly suggested therein that an overall visual richness of the rendered scene may be improved particularly for those salient/important objects that also have sufficient data already transmitted client side enabling a high resolution rendering for a salient/important object in question and otherwise not negatively impacting associated computational costs.

As to claim 18, this claim is the apparatus claim corresponding to the method of claim 9 and is rejected accordingly.

Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.

Allowable Subject Matter
	Claim 2 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) as set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein in view of the claim(s) as a whole.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669